Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claims filed 12/02/2019.
Claims 21-40 are pending in the application and are hereby examined on the merits.
	Priority
The examiner notes that the instant application, filed 11/12/2019, is a continuation of 15/815802, which claims priority from provisional application 62/424005 filed 11/18/2016. However, the applicant is reminded that the disclosure presented in the continuation application must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application (see MPEP 201.07). In the instant case, claims 28-30, 33, 37 and 39-40 are found to contain subject matters that are not described in the disclosure of the parent application. For example parent application does not contain the subject matter of positioning the one or more fiberglass covers to substantially prevent the interior storage area from taking on water from rainfall when a surface level of pooled water within the interior storage area is proximate to any barrel of the plurality of barrels as recited in claims 28 and 40, or the subject matter of associating the dataset with the plurality of barrels recited in claim 29, or the subject matter of producing market information for the barrels recited in claims 30 and 39, or the subject matter of adding the set of spacers to separate a barrel of the plurality 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  In particular, the specification lacks the antecedent basis for the subject matters of:
“positioning the one or more fiberglass covers to substantially prevent the interior storage area from taking on water from rainfall when a surface level of pooled water within the interior storage area is proximate to any barrel of the plurality of barrels” as recited in claims 28 and 40; “producing a set of marketing information for the plurality of barrels based on the set of temperature measurements and the set of humidity measurements” as recited in claim 30 and 39; “adding the set of spacers to separate a barrel of the plurality of barrels from any adjacent barrel by a distance of at least twelve inches” as recited in claims 33 and 40; “collecting….and a set of air composition measurements” as recited in (f) of claim 37; “operating a set of safety devices to respond to a detected danger based on the set of air composition measurements” as recited in step (g) of claim 37; and “adding a set of spacers to the plurality of storage racks that are adapted to, for each barrel of the plurality of barrels, hold that barrel in 
Appropriate correction is required.

Claim Objections
Claim 26 is objected to because of the following informalities:  “for the period of time of at least 12 months” should read “for a period of time of at least 12 months” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 26, 37 and 40 recite “aging the plurality of barrels containing spirits”. However, it is not clear if the barrels or the spirits are being aged. For the purpose of examination, the limitation is being interpreted to mean “aging the spirits within the plurality of barrels”. Clarification is required.
Claim 29 recites “(a) collecting a dataset from a set of sensors positioned within the interior storage area during the period of time; and (b) associating the dataset with the plurality of barrels, wherein the dataset comprises a set of temperature measurements and a set of humidity measurements”. However, this limitation is indefinite for the reason that it is not clear what “associating the dataset with the plurality of barrels” is referring to. For the purpose of examination, the limitation is interpreted to mean collecting a dataset comprising a set of temperature measurements and a set of humidity measurements in the interior storage area. Clarification is required.
Claims 30 and 39 recites “producing a set of marketing information for the plurality of barrels based on the set of temperature measurements and the set of humidity measurements”. However, it is not clear what information is regarded as “market information”. Is it the temperature and humidity data under which the spirits are aged? For the purpose of examination, the market information is interpreted to mean the printed information of temperature and humidity data for the storage area. Clarification is required.
Claim 36 recites “(a) receiving data from an air sensor within the interior storage area indicating a danger; and (b) in response to the danger, operating a set of vents to vent air from the interior storage area and replace it with air from the exterior of the interior storage area”. Claim 37 recites “operating a set of safety devices to respond to a detected danger based on the set of air composition measurement’. However, it is unclear what event qualifies as “a danger” or “a detected danger”. It is further unclear what happens when there is no danger or detected danger at all? For the purpose examination, the limitation of claim 36 is interpreted to mean operating a set of vents to 
Claims 22-36 and 38-39 ultimately depend from claims 21 and 37, and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman, "For A Faster-Aged Bourbon, You Need The Motion Of The Ocean", published March 11, 2014, retrieved 2/13/2019, URL< https://www.npr.org/sections/thesalt/2014/03/11/288780160/for-a-faster-aged-bourbon-you-need-the-motion-of-the-ocean> (hereinafter referred to as Guttman, cited in IDS) in view of Rogers US Patent No. 3,557,940 (hereinafter referred to as Rogers) and Nassief US Patent Application Publication No. 2014/0314930 (hereinafter referred to as Nassief).
Regarding claims 21-22, 26 and 31, Guttman teaches a method of aging a spirit (e.g., bourbon whiskey) comprising loading a plurality of wood barrels containing bourbon whiskey onto a boat and aging the bourbon whiskey by going out of to sea for 3.5 years (para.1-8). The barrels are reasonably stored in the interior storage area of the boat. Guttman further teaches that rocking on the water and the daily swing in temperature help to age the whiskey (para.1-8).
Guttman inherently teaches that the wood barrels are placed on the storage racks in the storage area at least to avoid the rolling of the barrels, considering that the boat functions as a rack house to age whiskey. Further, Rogers teaches that in whiskey warehousing operations, it has been the practice to roll the barrels of whiskey to barrel-receiving racks, and the barrels then remain in said racks for a period of four years or more (column 2, line 20-34). 
Both Guttman and Rogers are directed to aging of whiskeys. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by placing a plurality of storage racks in the interior storage area of the boat such that the plurality of barrels could be placed on the rack and age for a period of time.
Guttman teaches aging the whiskey by sailing the boat out to sea but is silent regarding mooring the boat to prevent substantial movement of the barge from the location. 
Nassief teaches a method of aging spirit such as whiskey, wine, rum, etc., comprising using rope to moor a plurality of barrels that contain the spirits on a volume of water such as sea, lake and pond to prevent substantial movement [0003; 0014-
Both Guttman and Nassief are directed to the methods of accelerating the aging whiskey by utilizing the agitation of water. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by using the rope to moor the boat of Guttman on a volume of water such as sea, lake and pond to prevent substantial movement, for the reason that Nassief teaches that mooring the barrels that contains whiskey on water is suitable for accelerating the aging of whiskey.
Guttman teaches that the barrels could be loaded to a barge (e.g., flatboat) which sails on the waterway (para. 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used barge for holding the barrels because such a practice is known to be suitable in the art.
Guttman teaches a duration of 3.5 years, which falls within the time recited in claim 21 and 26. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the time the whiskey stay on water such that the whiskey could be suitably aged. As such, the time recited in claims 21 and 26 are merely obvious variants of the prior art.
Regarding claims 23 and 25, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding the dimension of the barge and number of barrels in the barge. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have designed the dimension of the 
Regarding claim 24, Guttman teaches what has been recited above but is silent regarding the plurality of storage racks is arranged in two rows, and separated by a path having a width of about 96 inches. However, one of the ordinary skills in the art would have arranged the rows and the space between the rows based on those factors such as the ability of walk between the rows and utilization of space for maximal capacity. As such, the arrangement of the rows recited in the claim is merely an obvious variant of the prior art.
Regarding claim 34, Nassief teaches that the length of a portion of the coupling apparatus such as the length of rope may be adjusted to enable more or less movement of the container with respect to anchoring device so as to agitate the container's contents and accelerate the aging process to impart desired characteristics to the product being aged ([0022]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have increasing or decreasing the length of the cables (ropes) so as to agitate the  contents in the barrel .

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Burwell US Patent No. 3,730,128 (hereinafter referred to as Burwell                                                                                                                           cited in IDS).
Regarding claims 27-28, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding positioning one or more fiberglass covers on the barge. 
Burwell teaches positioning a cover on a barge and the like wherein the cover is formed of a relatively light weight material such as fiberglass for protection and for reducing the weight of the load on the barge (column 1, line 11-26). Both Guttman and Burwell are directed to barges. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by inclusion of a fiberglass cover as taught by Burwell for protection purpose. 
Burwell teaches the same step of positioning a fiberglass cover over the barge, which necessarily performs the function of “to allow the interior storage area to take on water from rainfall” as recited in claim 27, and “to substantially prevent the interior storage area from taking on water from rainfall when a surface level of pooled water within the interior storage area is proximate to any barrel of the plurality of barrels” as recited in claim 28.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Kelley US Patent No. 3,106,885 (hereinafter referred to as Kelley).
Regarding claim 29, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding collecting a dataset comprising a set of temperature and humidity measurements. In the same filed of endeavor, Kelley teaches that the quality of whiskey depends on the aging conditions including temperature and humidity (columns 1, line 6-10 and column 2, line 47-50). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by measuring the temperature and humidity of the interior storage area using a thermometer and a hygrometer to determine the temperature and humidity of aging because Kelley teaches that temperature and humidity affect aging of the whiskey. Thermometer is known to be a temperature sensor and a hygrometer is known to be a humidity sensor.
Regarding claim 30, “producing a set of marketing information for the plurality of barrels based on the set of temperature measurements and the set of humidity measurements” is interpreted to mean to produce a printed matter of the temperature and humidity of the barrels. In the instant case, it appears that a functional relationship does not exit where the printed matter performs some function with respect to the measurement data to which it is associated, for the reason that producing the market information (e.g., temperature and humidity data) merely conveys a message or meaning to a human reader independent of the supporting product. As such, the step of .

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Garton US Patent Application Publication No. 2012/0318763 (hereinafter referred to as Garton).
Regarding claim 32, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding adding a set of spacers to the plurality of storage racks. Garton teaches adding a set of spacers (e.g. barrel-receiving beds on the cradle walls) to barrel rack for holding barrels used for ageing spirts and for improved air circulation ([0007; 0002; 0004]; Fig. 1-11). Both Guttman and Garton are directed to ageing spirits contained in a barrel. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by adding a set of spacers to the storage racks for holding barrels and for improved air circulation. 
Regarding claim 33. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Kelley US Patent No. 3,060,885 (hereinafter referred to as Kelley), Pattekar US Patent Application Publication No. 2013/0032050 (hereinafter referred to as Pattekar) and Pillar US Patent Application Publication No. 2014/0067130 (hereinafter referred to as Pillar).
Regarding claim 35, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding operating a pump and a set of exhaust vents to achieve desired level of humidity and/or temperature. Kelley teaches that the quality of whiskey depends on the aging conditions including temperature and humidity (columns 1, line 6-10 and column 2, line 47-50). Pattekar teaches a pump could be used to regulate humidity of an enclosure (claims 3 and 5) and Pillar teaches that a set of exhaust vents could be used to control humidity ([0138]). Both Guttman and Kelley are directed to aging of whiskey and where Kelly teaches humidity affects ageing of whiskey Pattkar and Pillar teach the method of controlling humidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by operating a pump and a set of exhaust vents to control the humidity such that the storage area has suitable humidity for ageing whiskey. Pillar teaches operating a set of exhaust vents, which necessarily affects the temperature of the storage area.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Kelley US Patent No. 3,060,885 (hereinafter referred to as Kelley) and Pillar US Patent Application Publication No. 2014/0067130 (hereinafter referred to as Pillar).
Regarding claim 36, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding receiving data from an air sensor and operating a set of vents to vent air in the storage room. Kelley teaches that the quality of whiskey depends on those factors including ageing conditions of temperature and humidity (columns 1, line 6-10 and column 2, line 47-50). Pillar teaches that a set of exhaust vents could be used to control humidity of a room ([0138]). Both Guttman and Kelley are directed to whiskey ageing and where Kelly teaches humidity affects ageing of whiskey Pillar teaches the method of controlling humidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by measuring the humidity of the interior storage area using a hygrometer to determine the humidity of ageing, and by operating a set of exhaust vents such that the storage area has suitable humidity for ageing whiskey. Measuring the humidity using a hygrometer reads on “receiving data from an air sensor”.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman, "For A Faster-Aged Bourbon, You Need The Motion Of The Ocean", published March 11, 2014, retrieved 2/13/2019, URL< https://www.npr.org/sections/thesalt/2014/03/11/288780160/for-a-faster-aged-bourbon-you-need-the-motion-of-the-ocean> (hereinafter referred to as Guttman, cited in IDS) in view of Rogers US Patent No. 3,557,940 (hereinafter referred to as Rogers), Nassief US Patent Application Publication No. 2014/0314930 (hereinafter referred to as Nassief), Kelley US Patent No. 3,106,885 (hereinafter referred to as Kelley), Pattekar US Patent Application Publication No. 2013/0032050 (hereinafter referred to as Pattekar) and Pillar US Patent Application Publication No. 2014/0067130 (hereinafter referred to as Pillar).
Regarding claims 37-38, Guttman teaches a method of aging a spirit (e.g., bourbon whiskey) comprising loading a plurality of wood barrels containing unaged bourbon whiskey onto a boat and aging the bourbon whiskey by going out of to sea for 3.5 years (para.1-8). The barrels are reasonably sealed for ageing and stored in the interior storage area of the boat. Guttman further teaches that rocking on the water and the daily swing in temperature help to age the whiskey (para.1-8).
Guttman inherently teaches that the wood barrels containing unaged whiskey are placed on the storage racks in the storage area at least to avoid the rolling of the barrels, considering that the boat functions as a rack house to age whiskey. Further, Rogers teaches that in whiskey warehousing operations, it has been the practice to roll the barrels of whiskey to barrel-receiving racks, and the barrels then remain in said racks for a period of four years or more (column 2, line 20-34). 
Both Guttman and Rogers are directed to aging of whiskeys. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by placing a plurality of storage racks in the interior storage area of the boat such that the plurality of barrels could be placed on the rack and age for a period of time.
Guttman teaches aging the whiskey by sailing the boat out to sea but is silent regarding mooring the boat to prevent substantial movement of the barge from the location. 
Nassief teaches a method of aging spirit such as whiskey, wine, rum, etc., comprising using rope to moor a plurality of barrels that contain the spirits on a volume of water such as sea, lake and pond to prevent substantial movement [0003; 0014-0015; 0019; 0022; 0045; Fig. 1-6]. Nassief also teaches that the movement of the volume of water causes agitation of the barrels, which accelerates the aging process of the spirits in the barrels ([0003]).
Both Guttman and Nassief are directed to the methods of accelerating the aging whiskey by utilizing the agitation of water. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by using the rope to moor the boat of Guttman on a volume of water such as sea, lake and pond to prevent substantial movement, for the reason that Nassief teaches that mooring the barrels that contains whiskey on water is suitable for accelerating the aging of whiskey.
Guttman teaches that the barrels could be loaded to a barge (e.g., flatboat) which sails on the waterway (para. 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used barge for holding the barrels because such a practice is known to be suitable in the art.
Guttman teaches a duration of 3.5 years, which falls within the time recited in the claim. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the time the whiskey 
Guttman in view of Rogers and Nassief is silent regarding collecting a dataset comprising a set of air composition measurement and operating safety device. However, installing a smoking detector such as carbon monoxide and/or carbon dioxide detector in a building or vessel is well-known thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by installing a smoking detector such as carbon monoxide or carbon dioxide detector in the storage area to automatically sense the presence fire and sound an alarm to people. The smoke detector is known to be able to collect a data of a set of air composition measurements and operating a safety device (e.g., fire alarm).
Guttman in view of Rogers and Nassief is silent regarding collecting a dataset comprising a set of temperature and humidity measurements, and operating a set of climate control devices to achieve a desired humidity and temperature. Kelley teaches that the quality of whiskey depends on aging conditions includes temperature and humidity (columns 1, line 6-10 and column 2, line 47-50). Pattekar teaches a pump could be used to regulate humidity of an enclosure (claims 3 and 5) and Pillar teaches that a set of exhaust vents could be used to control humidity ([0138]). Both Guttman and Kelley are directed to aging of whiskey, and where Kelly teaches humidity affects aging of whiskey Pattkar and Pillar teaches the methods of controlling humidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by measuring the temperature and humidity of the interior storage area using a thermometer and a hygrometer to 
Pillar teaches operating a set of vents, which necessarily affects the temperature of the storage area, and also functions as a safety device.
Regarding claim 39, “producing a set of marketing information for the plurality of barrels based on the set of temperature measurements and the set of humidity measurements” is interpreted to mean to produce a printed matter of the temperature and humidity of the barrels. In the instant case, it appears that a functional relationship does not exit where the printed matter performs some function with respect to the measurement data to which it is associated, for the reason that producing the market information (e.g., temperature and humidity data) merely conveys a message or meaning to a human reader independent of the supporting product. As such, the step of producing the market information as recited in the claim does not deliver any patentable distinction with prior art. See MPEP 2111.05.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Guttman, "For A Faster-Aged Bourbon, You Need The Motion Of The Ocean", published March 11, 2014, retrieved 2/13/2019, URL< https://www.npr.org/sections/thesalt/2014/03/11/288780160/for-a-faster-aged-bourbon-you-need-the-motion-of-the-ocean> (hereinafter referred to as Guttman, cited in IDS) in view of Rogers US Patent No. 3,557,940 (hereinafter referred to as Rogers), Nassief US Patent Application Publication No. 2014/0314930 (hereinafter referred to as Nassief), Burwell US Patent No. 3,730,128 (hereinafter referred to as Burwell, cited in IDS) and Garton US Patent Application Publication No. 2012/0318763 (hereinafter referred to as Garton).
Regarding claim 40, Guttman teaches a method of aging a spirit (e.g., bourbon whiskey) comprising loading a plurality of wood barrels containing unaged bourbon whiskey onto a boat and aging the bourbon whiskey by going out of to sea for 3.5 years (para.1-8). The barrels are reasonably sealed for ageing and stored in the interior storage area of the boat. Guttman further teaches that rocking on the water and the daily swing in temperature help to age the whiskey (para.1-8).
Guttman inherently teaches that the wood barrels containing unaged whiskey are placed on the storage racks in the storage area at least to avoid the rolling of the barrels, considering that the boat functions as a rack house to age whiskey. Further, Rogers teaches that in whiskey warehousing operations, it has been the practice to roll the barrels of whiskey to barrel-receiving racks, and the barrels then remain in said racks for a period of four years or more (column 2, line 20-34). 
Both Guttman and Rogers are directed to aging of whiskeys. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by placing a plurality of storage racks in the interior storage area of the boat such that the plurality of barrels could be placed on the rack and age for a period of time.
Guttman teaches aging the whiskey by sailing the boat out to sea but is silent regarding mooring the boat to prevent substantial movement of the barge from the location. 
Nassief teaches a method of aging spirit such as whiskey, wine, rum, etc., comprising using rope to moor a plurality of barrels that contain the spirits on a volume of water such as sea, lake and pond to prevent substantial movement [0003; 0014-0015; 0019; 0022; 0045; Fig. 1-6]. Nassief also teaches that the movement of the volume of water causes agitation of the barrels, which accelerates the aging process of the spirits in the barrels ([0003]).
Both Guttman and Nassief are directed to the methods of accelerating the aging whiskey by utilizing the agitation of water. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by using the rope to moor the boat of Guttman on a volume of water such as sea, lake and pond to prevent substantial movement, for the reason that Nassief teaches that mooring the barrels that contains whiskey on water is suitable for accelerating the aging of whiskey.
Guttman teaches that the barrels could be loaded to a barge (e.g., flatboat) which sails on the waterway (para. 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used barge for holding the barrels because such a practice is known to be suitable in the art.
Guttman teaches a duration of 3.5 years, which falls within the time recited in the claim. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the time the whiskey stay on water such that the whiskey could be suitably aged. As such, the time recited in the claim is merely an obvious variant of the prior art.
Guttman in view of Rogers and Nassief is silent regarding positioning one or more fiberglass covers on the barge. 
Burwell teaches positioning a cover on a barge and the like wherein the cover is formed of a relatively light weight material such as fiberglass for protection and for reducing the weight of the load on the barge (column 1, line 11-26). Both Guttman and Burwell are directed to barges. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by inclusion of a fiberglass cover as taught by Burwell for protection purpose. 
Burwell teaches the same step of positioning a fiberglass cover on the barge, which could necessarily perform the function of “allow the interior storage area to take on water from rainfall” and “to substantially prevent the interior storage area from taking on water from rainfall when a surface level of pooled water within the interior storage area is proximate to any barrel of the plurality of barrels”.
Guttman in view of Rogers, Nassief and Burwell is silent regarding adding a set of spacers to the plurality of storage racks. Garton teaches adding a set of spacers (e.g. barrel-receiving beds on the cradle walls) to barrel rack for holding barrels used for aging spirts and for improved air circulation ([0007; 0002; 0004]; Fig. 1-11). Both Guttman and Garton are directed to ageing spirits contained in a barrel. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by adding a set of spacers to the storage racks for holding barrels and for improved air circulation. 
Guttman in view of Rogers, Nassief, Burwell and Garton is silent regarding spacers being adapted to separate each barrel of the plurality of barrels from any 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/CHANGQING LI/Examiner, Art Unit 1793